 THE UNIVERSITY OF CHICAGO69The Universityof Chicago,Employer-PetitionerandWarehouse&Mail Order Employees Union, Local743, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America,'PetitionerandUniversityof ChicagoEmployeesLocal 1657,American Federation ofState,CountyandMunicipalEmployees(AFSCME)andDistrictCouncil 19, AmericanFederationof State, Countyand Municipal Em-ployees, AFL-CIO (AFSCME),2 Petitioner. Cases13-RM-1051, 13-RC-12629, and 13-RC-12656March 2, 1973DECISION AND DIRECTION OFELECTIONSBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer Patricia A. Patterson. Following thehearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 13, these cases were transferred to the Boardfor decision.A brief was filed by the Employer and theTeamsters submitted a letter adopting said brief.On December 18, 1972, the Board issued an orderto show cause "as to why, in view of the new rule inDuke University[200 NLRB No. 13 ], elections shouldnot be held in the stipulated units." In their responsesthereto, the Employer, the Teamsters, and DistrictCouncil 19 took the position that elections should beheld in the stipulated units.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in these cases, the Boardfinds: 31.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepoliciesof the Act to assert jurisdiction herein.4IHerein called the Teamsters2Herein calledDistrict Council 19.3The Employer requests oral argument We hereby deny this request asthe record and the briefs adequately present the issues and positions of theparties4Cornell University,183 NLRB No. 41, Rules and Regulations, Series 8,2.The labor organizations involved claim torepresent certain employees of the Employer.3.The parties stipulated to two technical units 5comprised of employees working in the Employer'sbiological sciences division which,inter alia,includesseven hospitals, clinics, a medical school, classrooms,and laboratories wherein the technicians performboth clinical and scientific research functions.There is nothing in the record to show that 50percent or more of the worktime of employees ineach included classification, taken as a group, isspent on duties which are clinical or intimatelyrelated to the operation of the hospitals. In theabsence of such evidence, we shall assert jurisdictionherein on the basis of the 50-percent test recentlyenunciated inDuke University.6Accordingly,we find that a question affectingcommerce exists concerning the representation ofcertain technical employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.4.We find in agreement with the parties that thefollowing employees constitute appropriate units forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:Unit AAll technical employees of the University ofChicago listed in Appendix A, excluding officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act,employees of the Argonne National Laboratory,employeescoveredbycollective-bargainingagreements, and all other employees.Unit BAll technical employees of the University ofChicago listed in Appendix B, excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act,employees of the Argonne National Laboratory,employeescoveredbycollective-bargainingagreements, and all other employees.[Direction of Elections 7 andExcelsiorfootnoteomitted from publication.]MEMBER FANNING, concurring:Iagree with my colleagues that it is proper to assertjurisdiction in the instant case. However, I do sowithout regard to the 50-percent rule subscribed toby a majority of the Board inDuke University,200as amended,Sec 103 I.5A description of these units is given below6 See alsoDukeUniversity,194 NLRB No. 31.7Counsel for the AFSCME stated at the hearing its desire that DistrictCouncil 19 should be its only union on the ballot202 NLRB No. 8 70DECISIONSOF NATIONALLABOR RELATIONS BOARDNLRB No. 13. In concurring with the result reachedby my colleagues in the instant case, I rely on therationale set forth in my dissents in the above-citedcase and in the earlier proceeding involvingDukeUniversity,194 NLRB No. 31.APPENDIX AJr..Research Tech.Apprentice HistotechnicianJr.HistotechnicianHistotechnicianSr.HistotechnicianElectron Microscopy TechnicianJr.Clinical Biochemistry Tech.Jr.ClinicalMicrobiology Tech.Sr.Medical Laboratory Tech.Jr.Fluoroscopy TechnicianFluoroscopy TechnicianAnesthesia TechnicianJr.Anesthesia TechnicianAnesthesia Technician (Blood Gas)Anesthesia AssistantJr. Electrocardiogram Tech.Electrocardiogram TechnicianLead Electrocardiogram Tech.Jr. Pulmonary Function Tech.Pulmonary Function TechnicianLead Pulmonary Function Tech.Cardiopulmonary Laboratory Tech.Basal Metabolism TechnicianJr. Inhalation Therapy Tech.Inhalation Therapy TechnicianCertified Dental AssistantOral HygienistUrology TechnicianJr.Kidney Dialysis TechnicianKidney Dialysis TechnicianMorgue TechnicianPhysical,Recreational& Occupational TherapyAssistantsElectroencephalogram Tech.Lead Electroencephalogram Tech.X-Ray TechnicianRegistered X-Ray TechnicianRadiation Therapy TechnologistOpthalmic TechnicianOrthoptic TechnicianBrace Shop TechnicianAnimal TechnicianOperating Room TechnicianJr.Radiation Safety TechniciansRadiation Safety TechniciansSr. Radiation Safety TechniciansJr. Photographic TechnicianPhotographic TechnicianSr. Photographic TechnicianAudio-Visual TechnicianMedical Laboratory Tech.Darkroom TechnicianMicrofilm TechnicianJr. Pharmacy TechnicianDental AssistantDental Laboratory Tech. (Prosthetic)Sr.Dental Laboratory Tech. (Prosthetic)Pharmacy TechnicianAPPENDIX BResearch TechnicianJr. Cytology TechnicianCytology TechnicianClinical Biochemistry TechnicianClinical Microbiology TechnicianScanner/MeasurerJr. Electronic TechnicianElectronic TechnicianSenior Electronic TechnicianJr. DraftsmanDraftsmanSr. DraftsmanResearch MechanicSr. Research MechanicTechnical Assistant